Order affirmed, with costs. We are in basic agreement with the views expressed by the Appellate Division in its memorandum. As to the Federal statute relied upon by appellant, it is sufficient to state that the statute does not apply to reports prepared and originated by State agencies. Further, there is no showing of any legal basis to prohibit a public official from releasing a report that he proposes to release in his official capacity.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli,
Jones, Wachtler, Fuchsberg and Cooke.